                       Case 3:19-cv-00418-REP-RCY Document 22-14 Filed 05/14/20 Page 1 of 2 PageID# 184




                                          T«r5«

        B.
areensviWe CorrecV\tinc\\ CsnVcr
\0\ CorvecV\ov>^) VIcxy
lavraW . VK




                                                  C\&vK'5 0\^\c£v^\                                                ,
                                                                                                                       II,
                                                  Ur^We^i 5Va\e9' I)\s\f\c-T Court                                      :
                                             lca?)\evri \)\s\r\c\ Viralnia |
                                             "TOl ^qsV '^roadi 5i,Su\Ve dCCO |:
                                              ^xcViWondi; VK 232,YV352§|

L£(^q\ VIq"\\

                                                         (iii(iii,i.|i,(,,i,|ii,i(ii,iiii„i.|ii|i||.||..|/,i|iii
                     aeBCBgESS^s




                                                                                                                                                                                ■J
                                                                                                               %.£!21


,:SENDfe"R:rCOAVpLCTH™
    ^0 if.i ■-.,; iJ -^y 1
                                                 sHcfibw-r^^^S/^s
                           .>r; ft h.- v .:■, -^i^-i* .'iifN  V-^-'
                                                                       'fcoAfffere iTH/s"SEchbtibii oiuvER                      -.X-fW
     Complete Items 1,2, and a
                                                                                                                                                                                   i
     Print your name and address on the reverse                                                                            □ Agent                                                      1
     so that wo can return the card to you.                                                                                □ Addrcasea
     Attach this card to the t)acK of the malipiece,                    B. Received by (Printed MannJ               C. Date of OeSvery
     or on the front if space permits.
  1. Articio Address^ tQ:                                               0. Is deCvety address difcrent from item 17 □ Vbs
                                                                           If YES, enter delivety address below:    □ No
ClClrkA Office ^                                  „          I
Un'Icd vSloles Cbi'.S^ Cciiyr                                                                                                                                                              i
Ecwsleko DvSf of YirqioiCL                                                                                                                                                              i
^i£CC>( Brbfd<>l
 R'eb!Yi?nc\ viP) 7321Q
                                                                      a. Service iype                          □ Priortty Mail ExprsssCl
                                                                      □ A(Mt Signature                         O Registered Mai*"
                                                                      □ Aduit Slgnaturo Restricted Delivery    □ Registred Mafl Restricted
          9590 9402 4470 8248 7092 05                                 □ CofUfiedMailO                            Ddtvcry
                                                                      O CeriiOed Mail naslrleled Delivery      O Return Receipt (or
                                                                      □ Codec! on Delivery                        Mercnandise
 2. ArUcJe Number {n-a/tsfer from serWco fabeO                        □ CoKecl on Odlvefy Rntrtetid Oe8v«y O Signature Confirmation'
                                                                                Mai                            DSignaturoConfirmation
     7Qlb 5070 0001 OOBb b705                                                   Vial Restricted Detlveiv         Restricted DeBvery
                                                                           _.»!
 PS Form 3811. July 2015 PSN 7S30-02-000-9053                                                                 Oomestlc Return Receipt




                                                                                                                                             ■
                                                                                                                                                 Case 3:19-cv-00418-REP-RCY Document 22-14 Filed 05/14/20 Page 2 of 2 PageID# 185
